Title: A Native Born Virginian: Broadside "To the People of Virginia" before 10 Jan. 1822, 10 January 1822
From: Pseudonym: “A Native Born Virginian”
To: 


                        
                        
                            
                            
                        
                    To the PEOPLE of VIRGINIA,WHO ARE BOUND TO PAY TAXES! WORK ON THE HIGHWAYS!! AND FIGHT FOR A COUNTRY THAT DENIES THEM A VOTE, TAE NATURAL RIGHT OF FREEMEN!!!IN addressing you on a subject, of all others the most important of the earthly concerns of the human family, it may be proper to speak of myself and the motives which have induced this undertaking.MY love for Virginia will bear a comparrison with that of any individual in it. I have never sought an appointment for myself, or that of any member of my family, (a very extensive connection) within your limits. I have enjoyed the right of suffrage for more than twenty years, and do not believe I shall outlive that privilege. The plan which I am about to propose to you, has the approbation of many years reflection; but no person has been consulted, and therefore I cannot say it meets with the sanction of a solitary being, besides the writer. Your lawful right to act in the manner proposed, has been maturely considered and approved. You are protected by the highest authority under heaven, in meeting together peaceably, and redressing your grievances in your own way. Your numbers, including the free holders in favor of universal suffrage, may be set down at about 70,000; and those opposed to you at about 20,000. Notice this difference and ask yourselves is it possible for the former number to commit a crime in regulating the affairs by which they are to be governed, when opposed to the last number only?I have no talent for this undertaking, and shall not attempt to rouse you by an appeal to your passions; I trust that is not necessary; a plain tale, embracing a mere glance at your situation, wil answer, if your bosoms have not already lost the noble throbbings of freemen—my observations assure me they have notWHEN in company, where the business at Richmond, or your elections, were the topics, I have remarked that you turned your backs with indignant looks, which proved you were not insensible to your wrongs, and although a few, on such occasions, acted differently, as if they were satisfied, and would make good merry footmen for some noble peer, yet I am proud to say they are few indeed.A bountiful providence has favored you with a country inferior to few under heaven; and has sent among you a Washington, Henry, and Jefferson, to teach you the first principles of freedom; but you have failed in prosecuting the divine commands. You are bequeathing to your posterity a patient submission to wrongs—that dangerous legacy, which never fails to rivet the chains their fathers wore. Your lead in the first war, and manly share in the second, tells well in history; but settling down, quietly, without an effort to gain your rights at home, leaves a stain that must forever disgrace you. Virginians! if you love your country, only look back at what you were at the close of the first war; and what is your rank now among the states? Your population is departing, like Hagar and her son, with a morsel of bread, in search of homes. Your leading men are wasting their strength in a fruitless contest about state rights, while they trample on the rights of their fellow citizens, who, alone, are able to support them in that just cause. You have no more to do in the affairs of the state than slaves—land gives to the weakest heads in the country, power to govern the most virtuous, intelligent, amoug you Executions may issue against your bodies, and oppress you to the end of your days; but the land of a worthless wretch is protected by law. A bankrupt law, the only and last hope of the unfortunate, is denied  you; and if you rise, it must be in some other country, to which your bad policy is fast driving you. New-York, not contented with leaving you behind in population and improvements, has, by a late change in her contitution, allowed her negroes to vote.VIRGINIANS! Can you hear this and rest satisfied one moment longer? Your oppressors consider you too ignorant to enjoy the immunities of Freemen. Hear what Mr Jefferson says, in his letter of the 20th September last to Mr. Jarvis—his words are as follows:“I KNOW no safe depository of the ultimate powers of the society but the people themselves; and if we think them not enlightened enough to exercise their control with wholesome discretion, the remedy is, not to take it from them, but to inform their discretion by Education”HOW does the treatment you receive agree with the opinion of this great and good man? He is for cultivating your minds, and allowing you all power—your oppressors take from you all exercise of the intellect nature gave you, and thereby plunge you deeper in ignorance, while the landholder is protected by law your carcasses are given up to be tortured forever. The plan I set before you will deliver you from your  bondage; but it is only intended as a form, leaving it to your deliberations to frame a better, so that the ultimate object is secured. Packets of this address will be sent to every post office in the state—your Printers may not aid the cause by a re-publication, if they do not, when you become the sovereigns of the state you can punish them by withholding public patronage.BE fearful of nothing but your own rashness. A mild, steady course brings you safe into the port so long shut against you—the least disorder on your part will be trumpeted forth as an evidence of your unfitness to rule.—Tell your opposers that it is not possible for you to do worse than they have done—that by a report in 1819, the item of muskets alone presented a loss of about three hundred thousand dollars. The many millions wasted besides has not yet come to light. A reform in Virginia will have a happy bearing on North and South Carolina, Georgia, Alabama, Tennessee and Kentucky—states that have received much population from Virginia. Ohio, Indiana and Illinois would look up to you for examples as to a mother, if your rulers, who surrendered your birthright to that large country had derived their authority from your suffrages instead of the soil under your feet. You will no doubt have the prayers and best wishes of thousands among the Freeholders of the state. I beseech you to treat them, as well as those opposed to you, as fellow citizens about to be reclaimed from the error of their ways; but by no means allow them to interfere in what you are about, until you are prepared to go into an election of officers for the whole state, and then invite them to share equally with you. This precaution is not so much necessary from the danger to be apprehended of their faithless conduct as from your jealousies—you will not have the same confidence in them while organizing your system as you have in each other, and therefore do not admit any but those who have suffered to participate in your committee appointments.YOU must have a Printing Press at Staunton, or at some other point to assist in the dispatch of your resolutions. Be mindful of tempering that establishment with the mildest conduct—the eyes of your sister states will be on you, and go with you in the reform—therefore for the honor of the cause and for the sake of yourselves and the state you live in do nothing spitefully.A PLAN, which will secure a VOTE to every Free White Man in the State of Virginia.1st. A FEW active, faithful citizens, in the boundary of every captain’s company, in each county, must visit the dwelling of such as cannot attend at appointed places, and make out a correct list of all who are not entitled to vote for the state, or general goverument, and at the same time take the vote of such persons for two delegates, to represent the company in a county meeting, to be held immediately at the court house of the county.2d. THE company delegates to appoint two county delegates, to meet in convention at Charlottsville, and also appoint a standing corresponding committee, to consist of six members and a chairman, in each county, who ahall have power to watch over the tranquillity of the country, and be organs of communication with the general committee consisting of twelve members and a chairman, chosen by the company delegates of the county of Augusta, and to hold their meetings at Staunton. Charlottsville is selected on account of its central position, and the residence of Mr. Jefferson, whose opinion of your rights is already known, by his letter to Mr Jarvis, and his advice will no doubt always be at the service of his fellow-citizens. It will also afford him an opportunity of finishing the deliverance of his country from aristocracy, so hateful in his sight, as appears from his writings, and the whole tenor of his well spent life.3d. THE representatives of counties to meet at Charlottsville, on a day appointed by the general committee, and in a short session, of not more than one week, draft a petition to the body who have been elected by a few persons, and improperly styled the representatives of Virginia. Three commissioners, appointed by the representatives of counties, shall present said petition, praying for the call of a convention, and allowing every free white male, above the age of 21, to vote. If this just demand is refused, the general committee may order a day of election, and prescribe the rules regulating the same in the whole state, at which the people may vote for a suitable person for Governor of Virginia and two Representatives from each county.4th. THE Governor and members of the Legislature shall meet in the Capitol at Richmond, take an oath to execute the laws of the state until the same are amended or repealed. The governor to have power to do such acts as the governor of Virginia now does. The representatives to elect 36 of their own body to form another house, to be called the Senate. The governor, with the advice and consent of the Senate and House of Representatives, to appoint all officers necessary for the judiciary and military departments of the state; whose appointments shall continue to the end of the first session of the next legislature.5th. It shall be the duty of the legislature to authorize the Governor to take possession of all the public buildings and public property of every description, including the records of courts and other public documents, and to punish by imprisonment any attempt to obstruct a due execution of the said authority.6th. AT the first session of the legislature aforesaid, a law shall pass, calling a convention, to form a constitution; and the said legislature shall not adjourn, until the judiciary and military departments are filled with the functionaries necessary for the administration of the laws of the state.
                        A NATIVE BORN VIRGINIAN